DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05/10/2022. The amendments do not place the application in condition for allowance for the reasons set forth below. Claims 1-9 and 11-17 are pending.
 Response to Arguments
Applicant’s arguments filed 05/10/2022 with respect to amended claim 1 have been fully considered and are persuasive. Specifically, examiner agrees Devengenzo fails to disclose “at least a portion of said elongated body being steerable via control wires running along said elongated body, said control wires being for deflecting said elongated body” as now required by amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 2, 6, 7, 11, 12, 15, and 17 by Devengenzo has been withdrawn. Upon further consideration, new grounds of rejection have been set forth below. 
Claim Objections
Claim 3 is objected to because of the following informalities: a typographical error. Claim 3 should be amended as follows: “and a second motor pack attachable to a proximal end of said second device.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 6, 7, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. (US Pub. No. 2007/0137371) and Kowshik (US Pub. No. 2016/0270870).
Regarding claim 1, Devengenzo discloses a system for minimally invasive procedures (for example, see paragraph 33) comprising: (a) a first device (110) having an elongated body including a first lumen (lumen through which device 5 passes) having a distal opening (such that the distal end of device 5 can pass out of 110 to manipulate/treat tissue; see also for example, see Figures 5E1), (b) a second device (5) being positionable within said first lumen with a distal portion thereof protruding from said distal opening (for example, see Figure 5E1 illustrating 5 being inserted through 110 and paragraph 35 describing device 5 being used to manipulate tissue, thus the distal portion protrudes from the distal opening of 110 in order to manipulate tissue; see also paragraph 44 describing the different tools that may be utilized); and (c) a support frame (8; for example, see Figure 1) and a single rail (100 is a means by which device 5 linearly travels, thus is considered a rail as claimed; for example, see Figures 5A-7) being independently couplable to proximal portions of said first device (proximal portion of device 110 is couplable at 108 of rail 100) and said second device (proximal portion of device 5 is couplable at 106 of rail 100), wherein said rail (100) includes a motorized linear actuator (linear sliding carriage or telescoping insertion axis 100 moves linearly via a transmission system that is driven by electric motors, thus 100 includes a motorized linear actuator; for example, see paragraph 52) for translating said first device and/or said second device along a longitudinal axis of said rail (for translating the second device 5 along axis c, which is the longitudinal axis of the rail; for example, see Figures 5A, 5E1, and paragraph 52). 
Devengenzo fails to disclose at least a portion of said elongated body [of the first device] being steerable via control wires running along said elongated body, said control wires being for deflecting said elongated body. Kowshik also discloses a first device (202) having an elongated body (216) including a first lumen having a distal opening for guiding a surgical instrument (226) (for example, see Figure 2). Kowshik teaches at least a portion of the elongated body (216) being steerable via control wires running along said elongated body, said control wires being for deflecting said elongated body (portion 221; for example, see paragraphs 49-50 and Figure 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s first device being steerable via control wires running along said elongated body, said control wires being for deflecting said elongated body, as taught by Kowshik. Doing so would have provided a guiding device that can navigate a patient’s anatomy as needed as well as guide flexible surgical devices as needed (for example, see paragraph 1).

Regarding claim 2, Devengenzo as modified discloses said distal portion of said second device (5) is steerable (the entire device 5 is moved into different positions and orientations via manipulator 8, thus its distal portion is steerable as claimed; for example, see Figure 5A and paragraph 53).
Regarding claim 6, Devengenzo as modified discloses said elongated body is positionable within a body cavity/lumen of a subject through an access site (surgical incision sites in a patient’s body; for example, see paragraph 45; see also paragraph 33 describing the tool system is used for minimally invasive surgery).
Regarding claim 7, Devengenzo as modified discloses said second device (5) includes a second lumen having a distal opening (for example, suction irrigation tools have lumens and distal openings for suction and irrigation and catheters have lumens and distal openings for passage of instruments therethrough; see for example, paragraph 44).
Regarding claim 11, Devengenzo as modified discloses said second device (5) includes a tool (end effector) attached to said distal portion (for example, see paragraph 44 describing the variety of tools that may be utilized).
Regarding claim 12, Devengenzo as modified discloses said tool (end effector) is a grasper, a needle holder, or a hook (for example, graspers or needle holders; see paragraph 44).
      Regarding claim 14, Devengenzo as modified discloses the claimed invention except for the distal portion [of the second device] being 10-50 mm in length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made Devengenzo’s distal portion to be 10-50 mm in length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the distal portion of Devengenzo’s second device would not operate differently with the claimed length. Furthermore, Devengenzo discloses the second device may include a variety of different devices for different surgical applications (for example, see paragraph 44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a device having a distal portion with a length of 10-50 mm if the surgical procedure, access site location, and/or other such operational considerations required such a length to properly and efficiently perform the intended procedure.
Regarding claim 15, Devengenzo as modified discloses said support frame (8) is attachable to a bed or a floor stand (for example, see Figures 1-2B illustrating 8 being attached to floor stand 6).
Regarding claim 17, Devengenzo as modified discloses said first device (110) includes an irrigation lumen and a suction lumen (for example, see paragraph 44 describing suction irrigation tools may be utilized, wherein suction irrigation tools comprise lumens for suction and irrigation).
Claims 3-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. and Kowshik as applied to claims 1 and 2 above, and further in view of Sniffin et al. (US Pub. No. 2012/0253325).
	Regarding claims 3-5, Devengenzo as modified by Kowshik discloses the first device may be steered manually or by receiving inputs from motorized drive elements of a telerobotic assembly (for example, see Kowshik’s paragraph 50). However, Devengenzo as modified by Kowshik fails to disclose a first motor pack attachable to a proximal end of said first device configured for steering at least a portion of the elongated body and a second motor [pack] attachable to a proximal end of said second device configured for steering the distal portion of the second device. Sniffin also discloses a system for treating tissue comprising a first device (230; for example, see Figure 3). Sniffin teaches the use of a first motor pack (224) attachable to the proximal end of the first device (for example, see Figure 3), wherein the first motor pack (224) is configured for steering at least a portion of the elongated body of the first device (motor pack 224 is configured for steering at least a portion of the elongated body of the first device 230 in combination with the disclosed joystick controller, battery, processor, and electronic circuitry in the handle assembly 24; for example, see paragraphs 8, 9, and 24 describing the first device 230 being steerable by modular handle assembly 220, which includes motor pack 224). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s modified system with a first motor pack attachable to the proximal end of the first device configured for steering said at least a portion of the elongated body as taught by Sniffin. Doing so would have provided Devengenzo as modified by Kowshik with a well-known means for steering the elongated body of the first device as desired and/or needed.
	With further respect to claims 3 and 5, Devengenzo as modified discloses the second device may include a variety of different devices for different surgical applications (for example, see paragraph 44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal portion of Devengenzo’s second device with articulation linkages (232) as taught by Sniffin and have provided Devengenzo’s modified system with a second motor pack attachable to the proximal end of the second device configured for steering the distal portion of the second device as taught by Sniffin. Doing so would have allowed the user to steer the second device into different shapes as desired and/or needed to ease tissue manipulation/treatment for different intended surgical applications (see, for example, Sniffin’s paragraph 16).
	Regarding claim 16, Devengenzo as modified by Kowshik discloses steering the at least said portion of said elongated body manually, with a telerobotic assembly, or with another integrated mechanism for operator control (for example, see Kowshik’s paragraph 50). However, Devengenzo as modified by Kowshik fails to disclose whether the steering means specifically includes a control knob. However, Sniffin also discloses a joystick controller (222) for manually steering the device (for example, see Figure 3 and paragraph 24). Sniffin teaches the joystick controller (222) is in the form/shape of a knob (for example, see Figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s as modified by Kowshik system with at least one control knob for manually steering the at least said portion of said elongated body as taught by Sniffin. Doing so would have provided Devengenzo as modified by Kowshik with a well-known means for steering the elongated body of the first device as desired and/or needed.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo et al. and Kowshik as applied to claims 1 and 7 above, and further in view of Weitzner et al. (US Pub. No. 2008/0188868).
Devengenzo as modified discloses the claimed invention, wherein the second device may include a variety of different devices for different surgical applications (including catheters which are known in the art to include lumens and distal openings for passage of instruments therethrough; for example, see paragraph 44). Devengenzo as modified fails to disclose a third device having a tool at a distal end thereof, said third device being positionable within said second lumen with said tool protruding from said distal opening of said second lumen, wherein said tool is a grasper, needle, or a snare. Weitzner also discloses a system for minimally invasive procedures comprising a catheter (25’; for example, see Figures 123A-123D). Weitzner teaches the catheter (25’) comprises a lumen and a distal opening (for example, see Figures 123A-123D), and further teaches a device having a tool (502) at a distal end thereof (for example, see Figures 123A-123D), the device being positionable within the lumen of the catheter (25’) with said tool (502) protruding from the distal opening of the catheter lumen (for example, see Figures 123A-123D), wherein said tool is a grasper, needle, or a snare (grasper; for example, see Figures 123A-123D). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Devengenzo’s second device (catheter) as taught by Weitzner, and further have provided Devengenzo’s modified system with a third device having a tool at a distal end thereof, wherein the third device is positionable within the second lumen with said tool protruding from the distal opening of the second lumen, wherein said tool is a grasper, needle, or a snare, as taught by Weitzner. Doing so would have allowed the user to effectively treat tissue during a surgical application that required grasping tissue for treatment.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Devengenzo and Kowshik as applied to claim 1 above, and further in view of Wiltshire et al. (US Pub. No. 2004/0138529).
	Devengenzo as modified by Kowshik discloses the claimed invention except for wherein said at least said portion of said elongated body includes at least two independently steerable regions. Wiltshire also discloses a system for minimally invasive procedures (for example, see paragraph 5) comprising a first device (10) having an elongated body (20; for example, see Figures 8A-8C). Wiltshire teaches at least a portion of the elongated body (20) is steerable (for example, see paragraph 82) and includes at least two independently steerable regions (90 and 92; for example, see paragraphs 97-98). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least a portion of Devengenzo’s modified elongated body with at least two independently steerable regions as taught by Wiltshire. Doing so would have facilitated advancement to desired locations within the body (for example, see Wiltshire’s paragraph 97).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 14, 2022